SETH, Circuit Judge,
with whom HOLLOWAY, Circuit Judge, joins (dissenting) :
This ease comes to us on the dismissal of plaintiff’s complaint for failure to state a claim. The majority has held that the complaint is legally insufficient because the plaintiff has asserted no “right” or “interest” to be protected by the Constitution. I must disagree because in my opinion the allegations are sufficient under the decisions of the Supreme Court for the case to be brought to trial.
The complaint describes plaintiff’s two contracts of employment each for a year and asserts an expectancy of continued employment thereafter. He further alleges that he received a notice of termination. This letter advised him in part:
“I regret to inform you that at the end of this academic year, your services with Southern Colorado State College will be terminated.” There was no reference to any contract, but his services were terminated at the expiration date of his contract then in force. The plaintiff alleges that his services were so terminated solely because of his exercise of First Amendment rights.
The majority bases its opinion on the proposition that there was no “expectancy” of further employment, and thus the plaintiff had no “interest” to be protected by the First Amendment to entitle him to relief. The majority finds no “expectancy” by referring to the statutory powers of the trustees of the school to hire and fire (Colo.Rev.Stat.1963, §§ 124-17-1 and 124-17-5), and states that:
“The provision specifically denies an expectancy to continued employment; therefore, absent an expectancy, there could be no interest,” (citing Cobb v. Howard University, 70 App.D.C. 339, 106 F.2d 860).
The majority then holds that there is no “interest,” therefore no cause of action was alleged. The majority thus holds that under this Colorado statute, and apparently in the absence of a contractual provision or of tenure specifically provided by statute, the board has unlimited power to discharge teachers. It holds that “beyond doubt” plaintiff could not prove otherwise. This is in error on two grounds; the first is that plaintiff could very well prove an “expectancy” of continued employment to exist outside any specific contractual or statutory pro*1331vision, if this be necessary, and secondly, the board’s power to discharge cannot be unlimited as the holding of the majority assumes.
To consider first the power to discharge, it appears that college professors may be “employees,” as the majority says, as contrasted to “public officers”; but nevertheless they have many additional and unique perquisites, privileges, rights and concurrent burdens, obligations, and ethical standards which have been added, assumed, and accepted over a long period of time as part of their professorial positions. To categorize them as “employees” is not helpful nor is it really descriptive because it is incomplete. The majority then quotes from authorities to say that the fundamental rule of the master-servant relationship is that “ * * * an employer enjoys an absolute power of dismissing his employee, with or without cause.” As a practical matter, this again hardly fits the relationship between trustees or regents of a college or university and the professors or the lesser teachers at such an institution. See Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247, 5 L.Ed.2d 231. The position of teachers relative to various supervisory boards has been the subject of many recent court decisions, and it would serve no purpose to develop the point here. These cases include Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811; Keyishian v. Board of Regents, 385 U.S. 589, 87 S.Ct. 675, 17 L.Ed.2d 629; Wieman v. Updegraff, 344 U.S. 183, 73 S.Ct. 215, 97 L.Ed. 216; American Federation of State, County & Municipal Employees, A. F. L.-C. I. O. v. Woodward, 406 F.2d 137 (8th Cir.); McLaughlin v. Tilendis, 398 F.2d 287 (7th Cir.); Smith v. Board of Education of Morrilton School District No. 32, 365 F.2d 770 (8th Cir.); Johnson v. Branch, 364 F.2d 177 (4th Cir.). Under this prevailing case law, I cannot agree that the Board here concerned had an unlimited discretion to discharge plaintiff. To include within the Board’s discretion by statute, prae-tice, or employment status the right to discharge for the exercise of First Amendment rights is certainly to attach unreasonable conditions to plaintiff’s employment.
The Board certainly has broad discretion over the teaching staff and administrators, and is charged with the duty of operating the school in an orderly, effective, and professional manner. They can discipline and discharge those whose actions and words unduly interfere with teaching programs or with the teaching by others on the staff, or otherwise seriously disrupt the operation of the school. (See the “ * * * performance of his daily duties in the classroom,” in Pickering v. Board of Education, supra) . But no matter how broad their discretion may be by statute or by custom it cannot be used to deprive teachers of their constitutional rights. This is what plaintiff has alleged, and this is sufficient. Whether he can prove it is indeed another matter, and a matter which has not yet been reached in this case.
The balancing referred to in Pickering v. Board of Education is done when the facts are in and not before. The Court there said:
“The problem in any case is to arrive at a balance between the interests of the teacher, as a citizen, in commenting upon matters of public concern and the interests of the State, as an employer, in promoting the efficiency of the public service it performs through its employees.”
We cannot anticipate such a balancing of facts on this motion.
The exercise of constitutional rights cannot create for a teacher or be used as some sort of a protection or insulation against discharge for proper and adequate reasons, nor can it be under Pickering without limit any more than can the exercise of discretion by the Board. As to the position of the majority that plaintiff could not prove as a fact and beyond doubt an “expectancy” of continued employment, it must be observed that *1332consideration is given in the opinion only to possible contractual and statutory provisions. The expectancy, if one is required, could very well arise from other sources or be based on school rules, practice, or custom as observed above. The plaintiff has alleged as a fact that there was such an expectancy. This is probably a mixed fact and law assertion, but we must assume on this appeal that the fact elements are capable of proof unless there is some legal bar. The majority says that the statutory powers of the trustees are such a bar, and also says that nothing arises by contract or statute.
The power bar has been considered above, but it is intertwined with the tenure or expectancy matter, and is mentioned again. But what is this “interest” or “expectancy” requirement? It would appear that a tenure requirement as a basis for asserting a cause of action has been long abandoned. McLaughlin v. Ti-lendis, 398 F.2d 287 (7th Cir.); Johnson v. Branch, 364 F.2d 177 (4th Cir.). Teachers of whatever status do not give up First Amendment rights by reason of their employment. Pickering expressly so holds. Non-tenure teachers cannot be held to have more limited constitutional rights than do others. They are on a temporary basis not for reasons related to the problems before us, but instead on the quality of their teaching. Tenure is not the status which gives rise to the right to be protected. Tenure as a requirement for standing or to assert a cause of action has disappeared. The “expectancy’" requirement of the majority does not seem greatly different from tenure. Some “interest” in continued employment or “expectancy” is an essential ingredient of both. This “expectancy” is perhaps a tenuous sort of tenure, but it is nevertheless such a requirement, and in my opinion can no longer be made.
I would thus hold that the complaint is sufficient as measured by the standards in the recent decisions of the Supreme Court, and the case should come on for trial.